PER CURIAM:
Ana M. Jhones, appointed counsel for Newton Colombo Pachay in this direct criminal appeal, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Additionally, Pachay seeks appointment of substitute counsel. Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Pachay’s conviction and sentence are AFFIRMED.
Pachay’s motion for appointment of substitute counsel is DENIED.